DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the election filed December 9, 2021.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on December 9, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible substrate, the thin film transistor array and the organic light emitting diode device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “201” has been used to designate both first inorganic layer and soft metal; and “202” has been used to designate both second inorganic layer and soft metal.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "201" and "202" have both been used to designate soft metal.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  FLEXIBLE ORGANIC LIGHT EMITTING DIODE DISPLAY PANEL INCLUDING SOFT METAL DOPED INORGANIC LAYER.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



In regard to claim 1, Yu et al. teach a flexible organic light emitting diode display panel 3, comprising:  a substrate 31 comprising a flexible substrate, a thin film transistor array and an organic light emitting diode device 32 stacked in sequence from bottom to top; a first inorganic layer 35 doped with a soft metal disposed on the substrate 31; an organic layer 33 disposed on the first inorganic layer 35; and a second inorganic layer 34 doped with the soft metal disposed on the organic layer 33; wherein the soft metal is nickel, copper, or silver (Figure 1, pages 1-7, paragraphs [0007]-[0074]).
In regard to claim 2, Yu et al. (See page 2, paragraphs [0017]-[0020]) teach the organic layer 33 composed of an acrylic resin or an epoxy resin, and the first inorganic layer 34 doped with the soft metal and the second inorganic layer 34 doped with the soft metal composed of an inorganic material and the soft metal (Figure 1, pages 1-7, paragraphs [0007]-[0074]).
In regard to claim 3, Yu et al. (See pages 5-6, paragraphs [0052]-[0053]) teach the inorganic material being SiNx, SiOx, SiONx, SiCNx, Al2O3, or any combination thereof (Figure 1, pages 1-7, paragraphs [0007]-[0074]).
In regard to claims 4-5 and 9-10, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 6, Yu et al. teach a flexible organic light emitting diode display panel 3, comprising:  a substrate 31 comprising a flexible substrate, a thin film transistor 
In regard to claim 7, Yu et al. (See page 2, paragraphs [0017]-[0020]) teach the organic layer 33 composed of an acrylic resin or an epoxy resin, the first inorganic layer 35 doped with the soft metal and the second inorganic layer 34 doped with the soft metal composed of an inorganic material and the soft metal, and the soft metal is nickel, copper, or silver (Figure 1, pages 1-7, paragraphs [0007]-[0074]).
In regard to claim 8, Yu et al. (See pages 5-6, paragraphs [0052]-[0053]) teach the inorganic material being SiNx, SiOx, SiONx, SiCNx, Al2O3, or any combination thereof (Figure 1, pages 1-7, paragraphs [0007]-[0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Bae et al. (US 2020/0381664 A1)		Lee et al. (US 2020/0335726 A1)
Yoo et al. (US 2021/0083224 A1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
January 19, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822